UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                       ____________________________

                         Nos. 97-40327 & 97-40617
                             Summary Calendar
                       ____________________________


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                 versus

ROBERT JAY TASHBOOK,

                                                      Defendant-Appellant.


_________________________________________________________________

             Appeal from the United States District Court
                   for the Eastern District of Texas
                            (6:96-CR-32-1)
_________________________________________________________________


                            March 20, 1998
Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

          Appellant Tashbook, who pleaded guilty to one count of

traveling in interstate commerce for the purpose of engaging in sexual

acts with a minor and also to possessing three or more visual depictions

transported by computer in interstate commerce of minors engaging in

sexually explicit conduct, appeals one issue in his sentencing.        He

contends that U.S.S.G. § 2G2.4, as effective in 1995, did not explain

how its enhancement for “possessing ten or more . . . items, containing



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
a visual depiction involving the sexual exploitation of a minor” applies

to depictions stored on a computer.                  Finding no error in the trial

court’s sentencing decision, we affirm.

             Tashbook contends that the 20-30 graphic images that were

contained on his computer and depicted minors engaged in sexually

explicit activities were stored in one directory and were therefore like

images contained in one magazine, which would be counted as one item for

purposes of this sentencing enhancement.                       This legal argument is

foreclosed by Tashbook’s guilty plea.                First, Tashbook pled guilty to

the crime of possessing “three or more visual depictions transported by

computer”    (emphasis       added),     a    plea   utterly    inconsistent     with   the

contention that for sentencing purposes, he possessed only one offending

item.   Second, his guilty plea agreement specifically states that he

“possessed    ten     (10)   or   more       items   containing    a    visual   depiction

involving the sexual exploitation of a minor as referenced in the

specific offense characteristics of U.S.S.G. § 2G2.4.” (emphasis added).

             Having    stipulated        to    the   precise    facts    that    undergird

application of this sentencing enhancement, Tashbook cannot now turn

around on appeal and assert that possessing more than three items, and

ten or more items of computer-transmitted visual depictions of sexual

exploitation of a minor are in fact only one such depiction for criminal

purposes.    Even if Tashbook had not foreclosed this argument by his own

agreement, however, we would be skeptical of the contention that

transmission of these images over the Internet could result in a finding

that only one offending item existed based solely on the way in which

defendant chose to store the images in his computer.


                                               2
The sentence imposed by the trial court is AFFIRMED.




                        3